 1
                                                                      ~~~v
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
         .;
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11 '    CLARENCE GIBBS,                         Case No. 2:19-cv-07919-CJC-MAA
12
                           Petitioner,          JUDGMENT
13
14             v.

15      CDCR SECRETARY,
16
                           Respondent.
17
18
19            Pursuant to the Order Granting Petitioner's Motion to Withdraw His Petition
20     filed herewith,
21            IT IS ORDERED AND ADJUDGED that the Petition is dismissed without
22     prejudice.
23
24     DATED: ~~'~6~r 7 Zo/~
25
26                                       ~          ~~
                                         CORMAC J. ARNF
~~                                       UNITED ST TES D          CT JUDGE
?g
